Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
In the amendment dated 07/13/2021, the following occurred: Claims 1, 8-9, 11, 16-17 and 19 have been amended and claims 4-5, 7, 10, 12-13, 15 and 18 have been cancelled.
Claims 1-3, 6, 8-9, 11, 14, 16-17 and 19 are pending and have been examined.
	
Priority
Acknowledgement is made of the applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). A certified copy of Application No. IN201821013349, filed on 04/07/2018, has been received.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 07/13/2021 is in compliance with the provisions of 37 CFR 1.97 and has been fully considered by the Examiner.



Notice to Applicant
The claimed subject matter overcomes the art of record.  The cited prior art of record fails to expressly teach or suggest a processor-implemented method, system or non-transitory computer-readable medium that executes a method gene prioritization as follows:
obtaining a set of entities for human rare diseases; constructing an initial heterogeneous network using pair-wise ontological associations and curated associations formed with assigned weights; applying Graph Convolution-based Association Scoring (GCAS) to the initial heterogeneous network to derive inferred associations for the entity pairs by determining information propagated between neighborhood nodes of each entity pair in the heterogeneous network using the curated associations and based on convolution parameters; determining association scores, for each of the plurality of entity pairs having no direct link, based on determined information propagated to obtain a pairwise association score matrix; obtaining inferred associations between each of the plurality of entities based on the pairwise association score matrix; creating a second heterogeneous network by adding the inferred associations to the initial heterogeneous network; and generating a prioritized set of genes for an input query of phenotypes received by the second heterogeneous network by sorting cumulative association scores, sums of association scores, between each phenotype and associated genes in the second heterogeneous network.
See also Applicant’s Remarks (at pg. 26-27): “Kipf discloses a scalable approach… The model scales linearly in the number of graph edges and learns hidden layer representations… The inventions as claimed in amended claim 1 uses graph 
The most remarkable prior art of record is as follows:
each and every reference disclosed in the Information Disclosure statement filed 07/13/2021, which are references cited in the Applicant’s scientific journal article, published after the effective filing date of the instant Application.

Drawings
The drawings are further objected to as failing to comply with 37 CFR 1.84(I) because the following figure(s) is/are unreadable and/or are unsatisfactory for reproduction:
Fig. 3 and 5-7.
The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(3) because following figure(s) contain text that is smaller than the permissible limit of 1/8”: 
Fig. 2-3 and 5-7. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3, 6 and 8-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 1 recites a “hardware processor-implemented method” without any recitation in the body of each of the claims describing which step is implemented by a computer (i.e., processor) or how the computer may be involved.  Each of the limitations purely pertain to receiving and manipulating data without describing whether a computer may be involved in any particular step or how it may be involved.  See Ex Parte Langemyr, Appeal No. 2008-1495, 2008 Pat App. LEXIS 13 (B.P.A.I. May 28, 2008). Accordingly, it is unclear where the hardware processor-implementation described in the preamble may take place. Appropriate correction is required. The Examiner suggests amending to recite the following:
A hardware processor-implemented method comprising:
	as implemented by one or more hardware processors configured by instructions stored in a memory,

By virtue of dependence on the claim 1, the basis of rejection for claim 1 also applies to dependent claims 2-3, 6 and 8-9.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 6, 8-9, 11, 14, 16-17 and 19 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 11, and 19 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1, 10, and 19 fall into at least one of the statutory categories (i.e., process or system or manufacture). The identified abstract idea is (claim 1 being representative):
obtaining a set of entities for human rare diseases from one or more sources, the set of entities comprising rare diseases, genes, phenotypes for rare diseases and biological pathways;
constructing […] using each of an entity from the set of entities as a node and associations between a plurality of entity pairs as symmetric weighted edges forming pair-wise ontological associations and curated associations, wherein 
the curated associations comprise disease-gene associations, gene-gene associations, and phenotype-disease associations formed using the weights assigned to each of the plurality of pair edges from the one or more sources and
ontological associations includes:
determining a pair-wise association score based on a Lin similarity of the defined ontological relationships between the phenotypes; and
forming phenotype-phenotype edges for each of the phenotypes and
assigning the determined pair-wise association score to obtain the pair-wise ontological associations;
applying Graph Convolution-based Association Scoring (GCAS) […] for deriving inferred associations for the plurality of entity pairs, wherein deriving the inferred associations comprises determining information propagated between neighborhood nodes of each of the plurality of entity pairs […] using the curated associations and based on the convolution parameters comprising convolution operation (C), dampening factor (θ) and convolution depth (K);
determining association scores, for each of the plurality of entity pairs having no direct links, based on the determined information propagated to obtain the pairwise association score matrix; and
inferring associations between each of the plurality of entities based on the pairwise association score matrix to obtain the inferred associations;
creating […] by adding the inferred associations […]; and
generating a prioritized set of genes for an input query being received […], the input query comprising a plurality of phenotypes corresponding to a clinical case, and wherein generating the prioritized set of genes comprises sorting cumulative association score between each of the phenotype from the plurality of phenotypes and associated genes for each of the phenotype […],
wherein the cumulative association score is sum of association scores for each of the plurality of phenotypes, and
wherein the association score is based on the gene neighbors of each of the plurality of phenotypes […].

Step 2A, prong 1:
The identified claim elements, as drafted, is a process that under the broadest reasonable interpretation (BRI) covers a method of organizing human activity but for the recitation of a memory and/or hardware processor(s) (claim 1, 11) and a non-transitory CRM (claim 20). That is, other than reciting a memory and/or hardware processor(s) (claim 1, 11) and a non-transitory CRM (claim 20), the claimed invention amounts to a human following a series of rules or steps to receive the set of entities, construct the initial heterogeneous network using the set of entities, apply an algorithm to the initial heterogeneous network, determine association scores, infer associations, create the second heterogeneous network (i.e., the HANRD), and generate a prioritized set of genes (i.e., data output). For example, but for the memory and hardware processors, the claims encompass a person analyzing and/or manipulating data received at a computer terminal and generating data for output. The Examiner notes that the October 2019 guidance (2019 PEG) at Pg. 5 states that certain methods of 
Step 2A, Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a processor and/or a memory (claim 1, 11) and a non-transitory CRM (claim 20) that implement the identified abstract idea. The additional elements aforementioned are not described by the applicant and are recited at a high-level of generality (i.e., a generic computer or computer component performing a generic computer or computer component function that facilitates the identified abstract idea) such that these amount no more than mere instructions to apply the exception using a generic computer component (see Specification, para. 031, “may be implemented in a variety of computing systems, such as a laptop computer, a desktop computer, … and the like”). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims further recite the additional elements of an initial heterogeneous network and a HANRD, each of which is a heterogeneous network. A heterogeneous network in light of the Specification and the field of invention is a term of art 
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the memory and/or hardware processors (claim 1, 11) and the non-transitory CRM (claim 20) to perform the method (represented by claim 1) amounts to no more than mere instructions to apply the exception using a generic computer and/or components. Mere instructions to apply an exception using a generic computer and/or generic computer component(s) cannot provide an inventive concept (“significantly more”).
Also discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of heterogeneous network(s) are considered generally linking the abstract idea to a particular technological environment. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine and conventional activity in the field. Kipf (2016) and the Applicant’s disclosure indicates that graph convolution networks are well-understood, 

17.	Claims 2-10 and 12-18 are similarly rejected under 35 U.S.C. §101 because the claims, when considered alone or as an ordered combination, either (1) merely further define the abstract idea and/or (2) do not further limit the claim to a practical application and/or (3) do not provide an inventive concept such that the claims are subject matter eligible.	


Response to Arguments
Drawings
Regarding the drawing objection(s), the Applicant has submitted replacement drawings; however, the issues objected to remain. As such, the objection is maintained.

Rejections under 35 U.S.C. §112(b)
Regarding the rejection of Claims 1-10, the Applicant has cancelled Claims 4-5, 7 and 10, rendering the rejection of those claims moot. Regarding the remaining 

Rejections under 35 U.S.C. §101
Regarding the rejection of Claims 1-19, the Applicant has cancelled Claims 4-5, 7, 10, 12-13, 15, and 18, rendering the rejection of those claims moot. Regarding the remaining claims, the Examiner has considered the Applicant’s arguments; however, the arguments are not persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons. Applicant argues:

a. “consider the claim as a whole under the USPTO’s SME guidance, and not overgeneralize the claim or simiplify it into its “gist” or core principles, when identifying a concept as a judicial exception” (Remarks, pg. 12).
Regarding a.: The Examiner respectfully submits the basis of rejection. Given the broadest reasonable interpretation, the claims are directed to an abstract idea (identified as a whole, see above 101 rejection) without practical application and/or “significantly more”. The claims recite the abstract idea of certain methods of organizing human activity (e.g. a person interacting with a computer to perform steps) (i.e., a finding of fact during Step 2A Prong 1) but for the recitation of the additional elements. The Examiner notes that the additional elements were considered in the basis of rejection and found 

b. “See also the discussion identifying an abstract idea in the May 4, 2016 Memorandum (in Section II.A)” (Remarks, pg. 12).
Regarding b.: The Examiner respectfully submits that the identified claim elements under broadest reasonable interpretation (BRI) cover a method of organizing human activity wherein a person follows a series of rules or steps to implement the identified abstract idea by interacting with a computer system. Given the broadest reasonable interpretation, the claims recite Certain Methods of Organizing Human Activity (managing personal behavior and/or interactions between people, which includes one or more persons following a series of steps or rules, and which includes interaction of a person with a computer) (see 2019 PEG, pg. 5). 

c. “See also… the discussion of claims directed to improvements in computer-related technology in the May 16, 2016 Memorandum about Enfish” (Remarks, pg. 12).
Regarding c.: The Examiner respectfully submits that Enfish discusses practical application, which can be found where the claimed invention physically improves the functionality of the computer (by coming up with a new type of database that allowed faster access time). The Examiner submits that the Applicant has not argued a physical improvement either of a computer or to another technology.

d. “identifying a concept as a judicial exception” (Remarks, pg. 12).
Regarding d.: The Examiner respectfully submits, given BRI, the claims are directed to an abstract idea without practical application and/or “significantly more”. The claims recite the abstract idea of certain methods of organizing human activity (e.g. a person interacting with a computer) (i.e., a finding of fact during Step 2A Prong 1) but for the recitation of the additional elements. The Examiner notes that the additional elements were considered in the basis of rejection and found neither to provide practical application (Step 2A Prong 2) nor to provide significantly more (Step 2B). See also MPEP §2106.04.

e. “Thus, in accordance with the present subject matter, a method is proposed for construction of a heterogeneous network using curated associations as well as inferred associations from the application of the spectral graph convolution algorithm called GCAS. Further, querying this heterogeneous network using input phenotypes from individual clinical cases and obtain an output prioritized list of genes. This proposed method is a concept inextricably tied to computer technology and distinct from the types of concepts found by the courts to be abstract” (Remarks, pg. 14).
Regarding e.: The Examiner respectfully disagrees and submits the basis of rejection. Given BRI, the claims recited additional elements that do not integrate the judicial exception into a practical application. (1) The claims recite the following additional elements: a memory, a hardware processor, a non-transitory CRM, an initial heterogeneous network, and a HANRD. (2) The additional elements were evaluated 

f. “heterogeneous networks lead to better inferencing and prioritization” (Remarks, pg. 14). 
Regarding f.: The Examiner respectfully submits that improving inferencing and prioritization is improving the abstract idea, not a computer or another technology or another technological field. While the claims may provide an improved abstract idea, an improved abstract idea is still an abstract idea.

g. “Validation of the heterogeneous network for Rare Disease Gene Prioritization shows improved performance… HANRD includes both types of associations (curated associations and pair-wise ontological associations) in the same heterogeneous network while achieving superior performance” (Remarks, pg. 14-15).
Regarding g.: The Examiner respectfully submits that the argued feature is not an improvement of a computer or to another technology but an improvement of a technology, which is considered generally linking the technology to the identified abstract idea. 

h. “GCAS explores both short-range and long-range connections, it is able to achieve a better balance… GCAS as described uses a domain-independent approach… Though the candidate genes could have lower rank in a list in isolation, combining its support from all ranked lists can produce a list of significantly higher quality than any of the individual lists and thereby help in efficient identification of the causal gene(s)” (Remarks, pg. 14-15).
Regarding h.: GCAS is a scoring technique (i.e., a rule to be followed) and part of the identified abstract idea. The Examiner respectfully submits that GCAS does not improve a computer and is not an additional element. GCAS is described by the Applicant as a method that is an improvement over a similar BiRWmod technique (see Remarks, pg. 17, para. 1). Only additional elements can provide a practical application or an inventive concept (“significantly more”). While the claims may provide an improved abstract idea, an improved abstract idea is still an abstract idea.

i. “an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field i.e. the claimed features are implemented by a particular system comprising a processor for executing the technical features…” (Remarks, pg. 17)
Regarding i.: This is an incorrect standard. The instant Application processor of the claims (claims 1 and 11 and dependents) is not affecting a computer or another technology (i.e. a heterogeneous network). The Application of an abstract idea via one or more general-purpose computer and/or one or more general-purpose computer component (i.e., the processor) cannot provide a Practical Application or Significantly More. See Alice Corp. The Examiner submits that the steps of claim 1, as drafted, do not even recite any steps as processor-implemented.

j. “Step 2B: … The Applicant asserts that the claimed subject matter achieves significantly more” (Remarks, pg. 18)
Regarding j.: The Examiner respectfully disagrees and submits the basis of rejection. Mere instructions to apply a judicial exception using a generic computer and/or generic computer component(s) (i.e., processor and memory and non-transitory CRM) cannot provide an inventive concept (“significantly more”). Also, well-understood, routine and conventional elements cannot provide an inventive concept (“significantly more”). Thus, the claims are not patent eligible.

Regarding the rejection of Claims 2-3, 6, 8-9, 11, 14, 16-17 and 19, the Applicant has not offered any (or any additional) arguments with respect to these claims other than to reiterate the argument(s) present for the claim(s) from which they depend (or are analogous to). As such, the rejection of these claims is also maintained.

Rejection under 35 U.S.C. §103
Regarding the rejection of Claims 1-19, the Applicant has cancelled claims 4-5, 7, 10, 12-13, 15 and 18, rendering the rejection of those claims moot. Regarding the remaining claims, the Examiner has considered the Applicant’s arguments and amendments and finds them persuasive. 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Aravamudan et al. (US 2018/0082197) for teaching visualization of semantic information and inference of temporal signals indicating salient associations between life science entities.
Page et al. (US 2017/0242959) for teaching quantifying the likelihood that a gene is casually linked to a disease and calculating information content (IC).
Higgins et al. (US 2014/0046696) for teaching pharmacogenomics decision support, semantic ontology processor, and pre-defined phenotype models.
Jackson et al. (US 2013/0268290) for teaching disease knowledge modeling.
Bassett, Jr. et al. (US 2014/0359422) for teaching identification of causal genomic variants and curated biomedical content.
Chen et al. (US 10,006,148) for teaching drug discovery methods and identifying disease-related pathways.
Garner et al. (US 2004/0093331) for teaching information discovery and relational analyses and identifying shared implicit relationships.
Jung et al. (US 2018/0095969) for teaching phenotype/disease specific gene ranking using curated, gene library and network based data structures.
Dewey et al. (US 10,347,359) for teaching network modeling and prioritization of genetic variants and identification of disease genes, using network modeling of gene associations.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica M Webb whose telephone number is (469)295-9173.  The examiner can normally be reached on 0730-1630 MTWRF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.W./Examiner, Art Unit 3626                            

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626